DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination an inner case base, having a corner area and a fixing column located at the corner area; a buffer outer case, movably overlapped on an outer side of the corner area and suitable for moving relative to the corner area after a force is exerted on the buffer outer case; and a torsional spring, sleeved on the fixing column and located between the buffer outer case and the inner case base, wherein the torsional spring has a first end and a second end that are opposite to each other and the first end and the second end are respectively connected to the buffer outer case, wherein the buffer outer case moves relative to the inner case base when the force exerted on the buffer outer case, the torsional spring correspondingly deforms and stores elastic potential energy, and when the force exerted on the buffer outer case disappears, the torsional spring releases the elastic potential energy to reposition the buffer outer case.

Liang (US 8,469,189) disclose a housing for a portable electronic device, comprising: an inner case base (bottom shell) (fig. 1 number 10), having a corner area (fig. 1 number 14 and col. 1 lines 45-56) and a fixing column (engaging session) (fig. 3 number 140 and col. 2 lines 10-25) located at the corner area (fig. 3); a buffer outer case (fig. 1 number 30 and abstract), movably overlapped on an outer side of the corner area (fig. 1 and fig. 3) and suitable for moving relative to the corner area after a force is 

Rivellini et al. (US 2017/0355507) discloses active surface protection for portable electronic devices includes one or bumpers at one or more corners at the corners (abstract and fig. 1 number 106), a spring (fig. 1E number 111) located between the inner casing and the bumper (fig. 1E number 106).  

However, the prior art of record does not teach a “torsional spring, sleeved on the fixing column and located between the buffer outer case and the inner case base, wherein the torsional spring has a first end and a second end that are opposite to each other and the first end and the second end are respectively connected to the buffer outer case, wherein the buffer outer case moves relative to the inner case base when the force exerted on the buffer outer case, the torsional spring correspondingly deforms and stores elastic potential energy, and when the force exerted on the buffer outer case disappears, the torsional spring releases the elastic potential energy to reposition the buffer outer case” as discussed above, therefore claims 1-10 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        November 3, 2021